Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8-16-2021 have been fully considered but they are not persuasive. Applicant argues against Yamato as supplying voltages to the TFT and common electrode of each pixel, gate lines and source lines instead of being supplied to the power supply terminal, for supplying power to the display panel. The Examiner disagrees as the claim very broadly only requires a control sub-circuit configured to provide a first preset voltage and a second preset voltage and output the first preset voltage to a first power supply terminal. Broadest reasonable interpretation of the claim is rendered obvious by Yamato since power is supplied to the pixels that make up the display panel. In the interests of furthering prosecution, Examiner suggests specific power supply terminals and their physical locations should be clarified in the claim. Applicant goes on to argue against Eom as not being utilized during the “powering process for the display screen”. Examiner again respectfully disagrees. As previously cited, Eom discloses the delayed output voltage to the display panel required by the claim. If the claimed delay is different, Examiner suggests clarifying the delay itself rather than its application since “power process for the display screen” is broadly reasonably interpreted to include any method that involves sending power to a display. 
As always, the Examiner encourages the Applicant to initiate an Applicant interview to clarify ambiguities in claim interpretation.  Examiner notes that any omitted . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamato et al. (U.S. App. 2003/0184538) in view of Eom (U.S. App. 2009/0058311).
In regard to claim 1, Yamato teaches a power supply circuit for a display screen (see title for a display), comprising: a control sub-circuit (see Fig. 1, display controller 11), configured to provide a first preset voltage and a second preset voltage and output the first preset voltage to a first power supply terminal (see Fig. 1, display data and input control signals).
Yamato is not relied upon to teach and a delay sub-circuit, configured to delay the second preset voltage and output the delayed second preset voltage to a second power supply terminal during a powering process for the display screen.
during a powering process for the display screen (see Fig. 6, Item 430 in a display).
It would have been obvious to a person of ordinary skill in the art to modify the circuit of Yamato with that of Eom for display pixel lifetime (see Para. 0009). Examiner further notes, Yamato discloses the base product/process of a power supply for a display while Eom discloses the known technique to include a delay circuit to yield predictable results in the device of Yamato.
In regard to claim 10, Yamato teaches a display device (see Abstract display power source), comprising the power supply circuit according to claim 1.
	In regard to claim 11, Yamato teaches a power supply (see Title and abstract) method for a display screen (see title for display), comprising: outputting a first preset voltage provided by a control sub- circuit to a first power supply terminal (see Fig. 1, display controller 11 outputting signals).
Yamato is not relied upon to teach and delaying a second preset voltage provided by the control sub- circuit by a delay sub-circuit, and outputting the delayed second preset voltage to a second power supply terminal during a powering process for the display screen.
However, Eom teaches and delaying a second preset voltage provided by the control sub- circuit by a delay sub-circuit, and outputting the delayed second preset voltage to a second power supply terminal during a powering process for the display screen (see Fig. 6, Item 430 in a display).
.

Allowable Subject Matter
Claims 2-9 and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Examiner attempted to reach Applicant’s representative on 5-13-2021. Examiner suggests adding claim 2 to claim 1, and claim 12 to claim 11 along with clarifying the power supply is for a display to place the application in condition for allowance. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW YEUNG/Primary Examiner, Art Unit 2694